Title: To James Madison from John Graham, 26 August 1813
From: Graham, John
To: Madison, James


Dear Sir
Dept of State 26th Augt 1813.
The inclosed Paper was put into my hands yesterday by a Friend who called my attention to the Letter from Genl Turreau which it contains. There were parts of this Letter which did not appear new to me. I have examined our files and do not find such a Letter upon them. I have therefore supposed that this is probably a translation of the Letter from Genl Turreau which was returned to him on account of the style in which it was written. If it is the translation of that letter it was I think, probably obtained from Mr Smith as I made one for him; which I do not recollect to have seen since I gave it to him. I mentioned these Circumstances to Mr Monroe this Morning (who I am sorry to say is confined at Home by a slight fever,) and recommended it to me, to send the Paper to you. This will I hope plead my apology for doing so.
I am happy to hear that you are fast recov[er]ing your Health & sincerly hope that it will soon be perfectly reestablished. With Sentiments of the most Respectful attachment I am Dear Sir Your Mo: Obt Sert.
John Graham
